Citation Nr: 1735473	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-36 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a kidney and adrenal gland disability, claimed as secondary to an allergic reaction to nonsteroidal anti-inflammatory drugs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied the Veteran's request to reopen a previously denied claim for service connection for a claimed disability of the kidneys and adrenal glands.  The Veteran appealed the denial of his claim.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal previously came to the Board in April 2014.  In a decision and remand, the Board granted the Veteran's request to reopen his previously denied kidney and adrenal gland claim.  To that extent only, the claim was granted.  The related issue of whether the Veteran is entitled to service-connection for a disability of the kidneys and adrenal glands was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When deciding to reopen the previously denied claim, the Board noted that, when the initial claim was denied in August 2002, there had been no evidence of a current clinical diagnosis of any disability of the kidneys or adrenal glands.  The evidence the Veteran submitted in support of his request to reopen the claim included a July 2008 medical record indicating a diagnosis of nocturia, a July 2008 laboratory report indicating the presence of trace amounts of blood in the Veteran's urine, and a November 2010 VA primary care note reporting a history of renal insufficiency induced by a reaction to nonsteroidal anti-inflammatory drugs (NSAID).  Because these records indicated the presence of a current disability, and that evidence had not been part of the record in August 2002, the Board concluded that the records were new and material evidence for the purposes of 38 U.S.C.A. § 5108 (West 2014) and 38 C.F.R. § 3.156 (2016).  

The Board remanded the reopened claim to arrange an examination to determine the nature and etiology of any current disability of the kidneys or adrenal glands.  The Board's orders required the post-remand VA examiner to discuss "the post-service evidence of record pertaining to hematuria, nocturia, and abnormal albumin and protein laboratory findings."  

The requested examination took place in April 2016.  The examiner's report indicates that it was based on a review of the claims file and an in-person examination.  According to the examiner, the Veteran had no current disorder of the kidneys.  He did not have renal dysfunction, urolithiasis, urinary tract or kidney infection.  

Section 9 of the report ("Diagnostic Testing") indicated the results of laboratory studies from February 2016 and urinalysis from April 2009.  The examiner described these results as normal.  The most recent VA treatment records are consistent with the examiner's findings.  VA treatment records indicate normal laboratory test results in January 2014, February 2015 and March 2016.  

In the "remarks" section of his report, the examiner wrote that the Veteran, "has not been diagnosed with a kidney/adrenal condition.  His most recent kidney function tests and urinalysis were normal.  His service treatment records are silent for a kidney or adrenal condition.  There is no objective evidence for a current disabling kidney or adrenal gland disability.  As there is no diagnosis rendered a medical opinion is not indicated."

Unfortunately, the examiner's opinion is inadequate to decide the claim.  As the Board noted in its April 2014 decision and remand, the medical evidence included post-service indications of hematuria, nocturia, and abnormal albumin.  Although the "remarks" section of the April 2016 VA examination report quotes these records, the examiner did not explain whether, in his opinion, these symptoms had resolved prior to the examination.  Nor did he indicate whether, based on his examination and records review, he disagreed with these findings or had determined that they did not actually relate to any disability of the kidneys or adrenal glands.   Because the Veteran could potentially be eligible for benefits for a service-connected kidney or adrenal gland disability which existed at the time he filed his claim, even if that disability later resolved, see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the evidence that no kidney or adrenal gland disability was present in April 2016 is insufficient to decide the claim.
       
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since April 2016.

2. After the development above has been completed, to the extent possible, the entire claims file, to include a complete copy of the REMAND must be made available to the physician who conducted the VA kidney conditions (nephrology) examination in in April 2016.  If the April 2016 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If the physician cannot provide the requested opinion without a new examination, a new examination should be arranged.

After reviewing the claims file, including any information obtained as a result of the efforts required by this remand, the examiner should provide a medical opinion as to whether the Veteran has had a disability of the kidneys or adrenal glands at any time since he filed his claim on September 18, 2008, even if such disability has since resolved.  For every such disability identified by the examiner, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability began in service or is otherwise related to any disease, injury or event in service, including the allergic reaction to NSAIDs documented in the service treatment records. 

A complete rationale should be provided for all opinions offered by the examiner.  If it is the examiner's opinion that the Veteran has not had any disability of the kidneys or adrenal glands at any time since September 18, 2008, the examiner should address the diagnosis of nocturia in July 2008, the July 2008 laboratory study indicating trace amounts of blood in the Veteran's urine, the January 2009 laboratory study indicating abnormal albumin, the November 2010 VA primary care note indicating a history of NSAID induced renal insufficiency, and the Veteran's written statements and hearing testimony indicating that, after filing his claim, he has experienced frequent urination and noticed blood in his urine.  The examiner is advised that the Veteran is competent to testify that he experienced these symptoms. 

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






